Officers went into defendant's place of business and found 2 half pints of whisky sitting on the counter. The evidence made it a question for the jury to say who was in possession of the whisky. The affirmative charge was properly refused.
The fact that 15 one-half pints of whisky in similar bottles and similar whisky were found in close proximity to defendant's place at the time the 2 one-half pints were found on defendant's counter was admissible.
We find no error in the record and the judgment is affirmed.
Affirmed.